Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a request for a competition program, retrieving and transmitting data associated with the competition program, and transmitting workout data to available competitors for a competition program. 
The limitations are directed towards the abstract idea grouping of certain methods of organizing human activity, as defined by MPEP 2106.04(a)(2)(II) – specifically towards managing personal behavior or relationships or interactions between people (including social activities). The claimed limitations are merely receiving and transmitting data for the purposes of allowing users to have a competition program. This is managing personal behavior. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites generic additional elements – using a processor and now, with the new amendments, a networked communication device and host server, which are nothing more than generic processors. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use and sending and receiving data via a server and networked communication device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor and network communication to perform the steps and sensor to receive information amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
The dependent claims do not overcome the 35 U.S.C. 101 rejection. Claims 22-24 and 28-29 recite activities of the competitors, claim 25 recites a generic host server, claim 26 recites data, and claim 27 recites the type of exercise machine.  All other dependent claims are mirror claims. 
Response to Arguments
35 U.S.C. 101 Rejections:
The arguments relating to the 35 U.S.C. 101 rejections have been fully considered but are deemed moot and unpersuasive. Applicant’s arguments begin on Page 7 and continue through the top of Page 10. Page 7 recites part of the Alice and then states that sensors are not abstract. As discussed at length above, this sensor could be just a generic input device. 
Page 8 then states that the claims are integrated into a practical application, by providing a technical solution to a technical problem of allowing users to compete against at least one available competitor.  The Examiner is not clear why this is a technical problem – competition, as shown by the prior art, has existed long before the filing of the present application. 
The claims are not integrated into a practical application. In particular, the claim only recites generic additional elements – using a processor and now, with the new amendments, a networked communication device and host server, which are nothing more than generic processors. The processor in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use and sending and receiving data via a server and networked communication device) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The fact that the system displays data on an exercise machine does not integrate it into a practical application because 1) there is nothing in the claim to show that the exercise machine is using anything more than a generic computer and display, and 2) the exercise machine itself is not part of the actual system – the system is just the processor with a sensor, which itself is very broad – this sensor could be just a generic input 
Applicant then argues that the claims are not well-understood, routine, and conventional, but the Examiner did not make this assertion. The claims recite only generic elements that apply the abstract idea, which is a different analysis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 27, 30-36, 38, and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Real time update of relative leaderboard for each user among friends, https://stackoverflow.com/questions/1628562/real-time-update-of-relative-leaderboard-for-each-user-among-friends, July 21, 2010, hereinafter ‘Python’, in view of ANT+, https://www.dcrainmaker.com/2011/07/spending-time-with-ant-enabled-spin.html, July 13, 2011, hereinafter “ANT+.”
Regarding claims 21, 30, and 41, Python discloses a method and system comprising: 
at least one sensor configured to record data of a user (The first sentence of Python discloses that the reference is directed towards a feature of an application to implement a leaderboard – a stack rank of users according to their scores. This means there is some sensor to record data of a user or else the score could not be put in to the app for ranking); 
a networked communication device configured to establish wired or wireless communications over a network (Paragraph 1 discloses that the app is using Google App Engine. This is run on a computer); 
a device comprising: 
a non-transitory memory configured to store computer-executable instructions and a processor that executes the computer-executable instructions (As above, the app is run on a computer) to at least: 
receive a request for a competition program from the user and user identification (As above, paragraph 1 discloses a leaderboard and how to get the information, including a name, which is user identification in to the app);
retrieve data associated with the requested competition program from a host server (As above, the app uses the Google App Engine); 
transmit information related to available competitors for the requested competition program wherein the user selects at least one of the available competitors (Paragraph 1 again teaches retrieving information about available competitors – i.e. instead of having a leaderboard of all users of a site, there is just a top 10 among a user’s friend network. Since the users are a particular user’s friend network, these are selected by the user); 

In sum, Python discloses each and every feature of the claimed invention – namely receiving and comparing, in real-time, competition data and developing a leaderboard. The only difference between Python and the claimed invention is that Python does not specify that the competition is a workout, and the system is run on an exercise machine. The question then becomes, would it be obvious to a person having ordinary skill in the art to measure data from a piece of exercise equipment and send that data to a server for the purposes of tracking and recording that data. ANT+ answers this question affirmatively. 
ANT+ is directed towards a Schwinn spin bike that is ANT+ compatible. As shown on Page 4, the interface of the spin bike will communicate with other ANT+ devices near it. Page 5 shows an example of this. Page 7 discloses that the information from the bike is uploaded to the Garmin server for display, as shown in the middle Figure of Page 7. Further, regarding the new amendments that state that the workout data of the user comprises at least one of: user speed, distance travelled, calories burned by the user, wattage produced by the user, or number of revolutions of the exercise machine – this is taught by ANT+ Page 6 discloses user cadence speed. 

Regarding claim 41, the Examiner notes one main difference between claims 21 and 30, and new claim 41. Claim 30, as an example, only states that workout data from one competitor is selected against another competitor at the same point in time. This could be any time – this could be the end, which is why Python’s ranking and competition program, standing alone, would teach this feature (while ANT+ teaches specifically that the competition is a workout). The difference in claim 41 is that now the claim states that a first and second exercise machines transmit data associated with times wherein these times include a plurality of results. However, this feature would still be obvious based on the two references because: 
1) Python discloses a ranking system based on a point in time;
2) ANT+, Page 7, shows that Cadence is monitored continuously, at every second throughout the entire workout and this information is stored and sent to the server. 
This means, that it would be obvious to simply take the exact same ranking mechanism of Python and duplicate it to be able to get a more robust data set. It would be the same program and result in rankings in the same way, it would just be multiple data points and multiple ranks – it would require a modification to the program apart from duplicating existing parts of the code, namely because the rankings are updated in real-time. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to perform such a modification simply to have a more robust data set. 
Regarding claims 22 and 33, Python and ANT+ disclose the method and system of claims 21 and 30. Python discloses wherein the user is geographically remote from the at least one of the available competitors (Geographically remote is a very broad term, and since it is clear that the users of Python are not in literally the same place, they are geographically remote). 
Regarding claims 23 and 34, Python and ANT+ disclose the method and system of claims 21 and 30. Python discloses wherein the at least one of the available competitors completed the requested competition program at a different time than the user, and the at least one of the available competitors’ workout data is stored on the host server until the at least one of the available competitors’ workout data is transmitted to the exercise machine for visual display. As discussed above, Python provides an app that allows users, both in real-time and not real-time to complete competition programs. ANT+ then a one spin bike that has an interface that records data. It would be obvious for a person having ordinary skill in the art at the time of the invention to have multiple people use the bike and the Garmin device for the purposes of acquiring information to use in the app of Python, which itself is for competition. 
Regarding claims 24 and 35, Python and ANT+ make obvious wherein the at least one of the available competitors start the requested competition program at a same time as the user, and the at least one of the available competitors’ workout data is transmitted to the exercise machine for visual display (As discussed at length above, the spin bikes, which based on the first picture there are multiple bikes meaning that available competitors can start at the same time. Moreover, Python discloses a competition app that tracks real-time performance, meaning that a user can start a competition at the same time as another person and get real-time score updates. This is displayed via the app in Python). 
Regarding claims 25 and 36, Python and ANT+ make obvious establishing, by the system, a forum on the host server where information related to the available competitors for the requested competition program are accessible (Python discloses using Google App Engine). 
Regarding claims 27, 38, and 42, ANT+ discloses that the exercise machine is an exercise bike. 
Regarding claims 31 and 32, ANT+ discloses two sensors, the one on the bike and the Garmin sensor. The Garmin sensor is attached to the user, and is a heart rate sensor (See page 10 above picture). 
Claims 28-29 and 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Real time update of relative leaderboard for each user among friends, https://stackoverflow.com/questions/1628562/real-time-update-of-relative-leaderboard-for-each-user-among-friends, July 21, 2010, hereinafter ‘Python’, in view of ANT+, https://www.dcrainmaker.com/2011/07/spending-time-with-ant-enabled-spin.html, July 13, 2011, hereinafter “ANT+,” in view of Exercise Bike Workouts, August 15, 2011, hereinafter “Workouts.”
Regarding claims 28-29 and 30-40, neither Python nor ANT+ explicitly teach: 
(for claims 28 and 39) wherein the competition program is a race with a plurality of competitors
(for claims 29 and 40) wherein the competition program controls parameters of the exercise machine to simulate a geographical route. 
Workouts though, which is directed towards exercise bike workouts, teaches on Page 1, section 2 that there are exercise bikes that simulate flat or hilly terrain by automatically changing 
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to include the above-mentioned features to further narrow the use of the combination of Python and ANT+. This means that Python and ANT+ can broadly be applied to a variety of competitions, and Workouts shows that these routines can include races and the ability to control parameters of the exercise machine for a geographical route automatically. 



35 U.S.C. 103 Rejections:
Applicant’s arguments are fully considered, but are deemed unpersuasive. Applicant’s arguments begin on 10 and continue through Page 13. Page 10 states that claims 21 and 30 are directed to a certain exercise program, but argues the references separately. Specifically, on Page 11, Applicant argues that Python does not disclose displaying workout data from at least one available competitor data at the same point in time. This is simply not true - Paragraph 1 discloses that the issue the author of the post is dealing with is how to compute the rank of that score in real time in an efficient way. The rest of Page 1 goes through several approaches to do this, as does the answer to the question at the top of Page 2. The only way a leaderboard works is if two competitors are ranked based on the same data.
However, the Examiner does note one main difference between claims 21 and 30, and new claim 41. Claim 30, as an example, only states that workout data from one competitor is now the claim states that a first and second exercise machines transmit data associated with times wherein these times include a plurality of results. This means that Applicant’s arguments above do pertain to claim 41. However, this feature would still be obvious based on the two references because: 
1) Python discloses a ranking system based on a point in time;
2) ANT+, Page 7, shows that Cadence is monitored continuously, at every second throughout the entire workout and this information is stored and sent to the server. 
This means, that it would be obvious to simply take the exact same ranking mechanism of Python and duplicate it to be able to get a more robust data set. It would be the same program and result in rankings in the same way, it would just be multiple data points and multiple ranks – it would require a modification to the program apart from duplicating existing parts of the code, namely because the rankings are updated in real-time. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to perform such a modification simply to have a more robust data set. 
Applicant’s arguments on Page 12 stating that ANT+ is silent on the competition aspect of claims 21 and 30 are unpersuasive because, again, this is arguing the references separately, and this is taught by Python. 
The dependent claims are rejected for at least their dependencies on their respective independent claims.  
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687